EXHIBIT 10.1

 

Consulting Agreement dated August 7, 2016, between the Company C. Neal Monte,
pursuant to which Mr. Monte shall serve as the Company's FAA Designated
Engineering Representative.

 

Airborne Wireless Network

 

CONSULTING AGREEMENT

 

This Consulting Agreement (this "Agreement") is made and entered into as of
August 7th, 2016 by and between Airborne Wireless Network, a Nevada corporation
(the "Company"), and C. Neal Monte, an individual ("Consultant"), with reference
to the following facts:

 

A. In August 2016, the Company acquired US Patent No. US 6285878 B1 which covers
a broadband wireless communication systems provided by commercial aircraft (the
"Patent").

 

B. The Company is engaged in the business of commercializing an airborne
broadband network utilizing the technology described in the Patent.

 

C On the terms and subject to the conditions of this Agreement, the Company and
Consultant desire that Consultant become a consultant to the Company on an
at-will basis.

 

Now, therefore, with reference to the foregoing facts, the Company and
Consultant agree as follows:

 

Engagement of Consultant.

 

The Company hereby engages Consultant, and Consultant hereby agrees to, to
render consulting services for the Company as described in Exhibit A (the
"Services").

 

Consultant agrees that Consultant will be paid only for hours performed on the
portion of the Services expressly allocated by the Company to Consultant, and
that the Company may change such allocation at any time and from time to time.

 

Consultant agrees to comply with all applicable laws and regulations in the
performance of the Services.

 



 1

 



  

Consulting Fees.

 

The Company agrees to pay to Consultant consulting fees of $125 per hour,
excluding travel within Southern California, for which Consultant shall be paid
$62.50 per hour. The maximum travel time paid by the Company for any day shall
be eight hours less the amount of time billed for actual services rendered by
Consultant during such day.

 

Consultant must submit time sheets to the Company in order to be paid. The
Company shall pay Consultant on a monthly basis. For each month, Consultant
shall submit a time sheet showing all services during the month by the date of
service, hours worked (by one half of an hour) and a brief description of the
services provided. The Company will pay Consultant by the later of five business
days following submission of the time sheets for the period and the 25th of the
month following the month in which the services were rendered.

  

The Company has concurrently herewith granted an option to purchase up to 50,000
shares of Common Stock to Consultant.

 

Consultant shall provide to the Company a good faith estimate of the number of
hours it will take for Consultant for each Service, or group of related
Services, that the Company requests Consultant to perform. At such time, if
ever, that Consultant believes his hours will exceed the estimated hours by more
than 10%, Consultant shall promptly advise the Company so the Company can
determine whether to modify the scope of the Services.

 

Reimbursement of Expenses. The Company is not obligated to reimburse Consultant
for expenses incurred by Consultant in the performance of services except as
follows: (a) if Consultant travels outside Southern California at the request of
the Company, the Company will pay Consultant's travel expenses including coach
airfare (business class for a flight scheduled to last more than 4 hours),
mileage reimbursement if Consultant uses his own automobile, reasonable hotel
and meal expenses if Consultant must be out of Southern California more than one
day, and rental car/cab expenses; and (b) other expenses approved in advance in
writing by the Chief Executive Officer of the Company.

 

Termination of Engagement. Consultant's engagement is "at will" shall terminate
upon the first to occur of the following:

 

Upon the death of Consultant;

 

Upon the disability of Consultant that in the judgement of the Company renders
Consultant unable to timely complete his duties under this Agreement;

 

Upon by written notice of termination by the Company to Consultant; or

 

Upon not less than 30 days prior written notice of termination from Consultant
to the Company.

 



 2

 



  

Representations and Warranties. Consultant represents and warrants to the
Company that: (a) Consultant is under no contractual restriction or other
restrictions or obligations that are inconsistent with this Agreement, the
performance of his duties and the covenants hereunder; and (b) Consultant is
under no physical or mental disability that would interfere with his keeping and
performing all of the agreements, covenants and conditions to be kept or
performed hereunder.

 

Independent Contractor. It is expressly agreed that Consultant is acting as an
independent contractor in performing the Services, and this Agreement is not
intended to, nor does it create, an employer-employee relationship nor shall it
be construed as creating any joint venture or partnership between the Company
and Consultant. Consultant shall be responsible for all applicable federal,
state and other taxes related to Consultant's consulting fee and the Company
shall not withhold or pay any such taxes on behalf of Consultant, including
without limitation social security, federal, state and other local income taxes.
Because Consultant is acting solely as an independent contractor under this
Agreement, Consultant shall not be entitled to insurance or other benefits the
Company may provide to its employees. Consultant shall not have any authority to
enter into or execute contracts or agreements on behalf of the Company, and
agrees not to do so or hold herself out as having the authority to do so.

   

Assignment. The Company is entering into this Agreement in reliance upon and in
consideration of the skills and qualifications of Consultant. Consultant may not
assign or delegate any of his rights or obligations under this Agreement without
the prior written consent of the Company, which consent may be withheld for any
reason.

   

Innovation, Proprietary Information and Confidentiality Agreement. Consultant
has concurrently executed and delivered to the Company a copy of the Company's
standard Innovation, Proprietary Information and Confidentiality Agreement, and
agrees to be bound by such Agreement as if the provisions were set forth in this
Agreement.

 

Miscellaneous.

 

Complete Agreement. This Agreement supersedes any and all of the other
agreements, either oral or in writing, between the parties with respect to the
subject matter hereof and contains all of the covenants and agreements between
the parties with respect to such subject matter in any manner whatsoever. Each
party to this Agreement acknowledges that no representations, inducements,
promises or agreements, oral or otherwise, have been made by any party, or
anyone herein, and that no other agreement, statement or promise not contained
in this Agreement shall be valid or binding.

 

Amendment. No amendment to this Agreement shall be valid unless such amendment
is in writing and is signed by authorized representatives of all the parties to
this Agreement.

 

Waiver. Any of the terms and conditions of this Agreement may be waived at any
time and from time to time in writing by the party entitled to the benefit
thereof, but a waiver in one instance shall not be deemed to constitute a waiver
in any other instance. A failure to enforce any provision of this Agreement
shall not operate as a waiver of this provision or of any other provision
hereof.

 



 3

 



  

Notices. All notices, requests, demands and other communications (collectively,
"Notices") given pursuant to this Agreement shall be in writing, and shall be
delivered by personal service, courier, facsimile transmission, email
transmission of a pdf format data file or by United States first class,
registered or certified mail, postage prepaid, addressed to the party at the
address set forth on the signature page of this Agreement (or if by email, to
the latest email address the sender has for the recipient or, if the recipient
is an entity, for the officer or other person designated to receive Notices).
Any Notice, other than a Notice sent by registered or certified mail, shall be
effective when received; a Notice sent by registered or certified mail, postage
prepaid return receipt requested, shall be effective on the earlier of when
received or the third day following deposit in the United States mails. Any
party may from time to time change its address for further Notices hereunder by
giving notice to the other party in the manner prescribed in this Section

   

Severability. In the event that any provision of this Agreement shall be held to
be invalid, illegal or unenforceable in any circumstances, the remaining
provisions shall nevertheless remain in full force and effect and shall be
construed as if the unenforceable portion or portions were deleted.

 

Governing Law. The validity, interpretation and construction of this Agreement
and each part thereof will be governed by the laws of the State of California.

 

Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which together shall constitute
one and the same instrument. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a "pdf" format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or "pdf" signature page were an original thereof.

 

Headings. The section headings in this Agreement are solely for convenience of
reference and shall be given no effect in the construction or interpretation of
this Agreement.

 

[remainder of page intentionally left blank]

 



 4

 



 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 



 Company:

 

 

 

 

Airborne Wireless Network  

 

    By:/s/ J. Edward Daniels, President

 

 

J. Edward Daniels, President     

 

 

4115 Guardian Street, Suite C  

Simi Valley, CA 93063 

 

 

 

 

 

 

 

 

 

 Consultant: 

 

 

 

 

 

 

/s/ C. Neal Monte

 

 

 

C. Neal Monte

 

 

 

 

 

 

 

753 North Michigan Avenue 

Pasadena, CA 91104 

 

 





 5

 



  

EXHIBIT A

TO

CONSULTING AGREEMENT

 

The Services

 

General

 

Consultant shall support the Company in the development of data and analyses to
support FAA Civil certification of the Company's Infinitus digital superhighway,
a new communication system that will be integrated into aircraft systems, and
will involve design, aircraft modifications, certification, and installations
that are in conformance with FAA regulations and standards as well as meet
customer performance requirements. Consultant shall support the Company in
obtaining its Production Certificate (PC) and related Supplemental Type
Certificates (STC's) through each phase of the certification process. Consultant
shall only perform work as directed by the Company.

 

Support

 

The Company will direct Consultant to specify the support required when
required. The following sections reflect typical activities that are required to
support FAA project certification. Detailed Certification activities shall be
summarized in the Project Specific Certification Plan (the "PSCP").

 

Specific Activities

 



1.Initial FAA transmittal letter

 

 

2.Project Specific Certification Plan

 

 

3.Conformity Inspection Plan

 

 

4.Type Certificate Application

 

 

5.Type Certificate Data Sheet (cover only).

 

 

6.Initial Master Drawing List (identification and number)

 

 

7.Qualification Test Procedure (identification and number)

 

 

8.Structural Substantiation Analyses

 

 

9.Flammability Test Plan

 

 

10.Qualification Test Plan (in accordance with RTCA DO-160G)

 

 

11.Preparation of FAA transmittal letters



 

 6

 

 



12.Electrical Load Analysis

 

 

13.Weight and Balance (weight to be specified on system component)

 

 

14.Detail Design Review of all drawings, specifications, process procedures, and
acceptance test procedures.

 

 

15.Instructions for Continued Airworthiness (in accordance with ATA 300)

 

 

16.Software (in accordance with RTCA DO-178B and DO-254)

 

 

17.Safety Assessment. (FAR 25.1309)

 

 

18.Wiring (wiring should be FAA Approved, if not the wiring would have to be
flammability tested; no PVC insulated wire is permitted on aircraft)

 

 

19.AFM Flight Manual

 

 

20.FAA DAR (FAA DAR will be required to perform part conformity inspections,
qualification test setups and installation inspections)

 

 

21.EMI Ground Test Procedure

 

 

22.EMI Flight Test Procedure

 

 

23.System Title "Broadband Tranceiver System"

 

 

24Preparation of Quality System Manual (estimated to be about 80 pages)

 

 

25.Submit Quality System Manual to FAA for approval

 

 

26.Submit PMA Application Letter to FAA.

 

 

27.Prepare PMA Supplement.



 

 

 



7



 